Exhibit 10.2.8

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT

 

THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") dated as of
February 13, 2012 and effective as of December 31, 2011 by and among the Lenders
party hereto, WELLS FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo
Foothill, LLC, a Delaware limited liability company, as the agent for the
Lenders (in such capacity, "Agent"), MDC PARTNERS INC., a Canadian corporation
("Parent"), Maxxcom Inc., a Delaware corporation ("Borrower"), and each of the
Subsidiaries of Parent identified on the signature pages hereof (together with
Parent and Borrower, the "Loan Parties").

 

WHEREAS, Parent, Borrower, the other Loan Parties, Agent, and Lenders are
parties to that certain Credit Agreement dated as of October 23, 2009 (as
amended, modified or supplemented from time to time, the "Credit Agreement");

 

WHEREAS, Borrower, Agent and the Lenders have agreed to amend and modify the
Credit Agreement as provided herein, in each case subject to the terms and
provisions hereof.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1.          Defined Terms. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Credit
Agreement.

 

2.          Amendment to Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 4 below and in reliance upon the representations
and warranties of the Loan Parties set forth in Section 5 below, the Credit
Agreement is hereby amended as follows:

 

(a)          Subsection (a) of Section 7 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

(a)          Minimum EBITDA. Achieve EBITDA, measured on a quarter-end basis, of
at least the required amount set forth in the following table for the applicable
period set forth opposite thereto:

 

  Applicable Amount   Applicable Period             $ 90,000,000   For the 12
month period ending December 31, 2011             $  75,000,000   For the 12
month period ending March 31, 2012 and for the 12 month period ending on the
last day of each calendar quarter thereafter


 

provided, that, concurrently with the closing of each Permitted Acquisition
consummated after December 31, 2011, the EBITDA level set forth above shall be
increased by an amount equal to 75% of Pro Forma EBITDA attributable to any Loan
Party or any Subsidiary of Parent acquired in such Permitted Acquisition for the
12 months preceding the date of consummation of such Permitted Acquisition;
provided further, that, in no event shall the EBITDA level for the purposes set
forth in this subsection be increased to an amount in excess of $150,000,000.

 

 

 

 

(b)          Subsection (b) of Section 7 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

(b)          Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio,
measured on a quarter-end basis, of at least the required amount set forth in
the following table for the applicable period set forth opposite thereto:

 

Applicable Ratio   Applicable Period       1.25:1.0  

For the 12 month period ending

December 31, 2011

      1.10:1.0   For the 12 month period ending March 31, 2012       1.25:1.0  
For the 12 month period ending June 30, 2012 and for the 12 month period ending
on the last day of each calendar quarter thereafter


 

(c)          Subsection (e) of Section 7 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

(e)          Total Leverage Ratio. Have a Total Leverage Ratio, measured on a
quarter-end basis, of not greater than the applicable ratio set forth in the
following table for the applicable date set forth opposite thereto:

 

Applicable Ratio   Applicable Date       4.15:1.0  

For the 12 month period ending

December 31, 2011

      4.60:1.0  

For the 12 month period ending

March 31, 2012

      3.75:1.0   For the 12 month period ending June 30, 2012 and for the 12
month period ending on the last day of each calendar quarter thereafter


  

3.          Ratification; Other Acknowledgments. This Amendment, subject to
satisfaction of the conditions provided below, shall constitute an amendment to
the Credit Agreement and all of the Loan Documents as appropriate to express the
agreements contained herein. The Credit Agreement and the Loan Documents shall
remain unchanged and in full force and effect in accordance with their original
terms.

 

-2-

 

 

4.          Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof and upon the satisfaction of the following conditions
precedent:

 

(a)          Agent shall have received a fully executed copy of this Amendment;

 

(b)          Agent shall have received payment of the fees set forth in that
certain Eighth Amendment Fee Letter, dated as of the date hereof; and

 

(c)          No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment.

 

5.          Representations and Warranties. In order to induce Agent and Lenders
to enter into this Amendment, each Loan Party hereby represents and warrants to
Agent and Lenders, after giving effect to this Amendment:

 

(a)          All representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct on and as of the
date of this Amendment, in each case as if then made, other than representations
and warranties that expressly relate solely to an earlier date (in which case
such representations and warranties were true and correct on and as of such
earlier date);

 

(b)          No Default or Event of Default has occurred and is continuing; and

 

(c)          the execution, delivery and performance of this Amendment has been
duly authorized by all requisite corporate action on the part of such Loan
Party.

 

6.          Miscellaneous.

 

(a)          Expenses. Borrower agrees to pay on demand all costs and expenses
of Agent (including the reasonable fees and expenses of outside counsel for
Agent) in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as amended hereby.

 

(b)          Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of New York.

 

(c)          Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.

 

-3-

 

 

7.          Release.

 

(a)          In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Loan Party or any of its
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.

 

(b)          Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

(c)          Each Loan Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

[Signature Page Follows]

 

-4-

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

  MDC PARTNERS INC., a federal company   organized under the laws of Canada    
  By: /s/   Name:  Mitchell Gendel   Title:     Authorized Signatory         By:
/s/   Name:  Michael Sabatino   Title:     Authorized Signatory

 

  MAXXCOM INC.,   a Delaware corporation       By: /s/   Name: Mitchell Gendel  
Title: Authorized Signatory         By: /s/   Name: Michael Sabatino   Title:
Authorized Signatory

 

Signature Pages to Eighth Amendment to Credit Agreement

 

 

 

 

  72ANDSUNNY PARTNERS, LLC.   a Delaware limited liability company       Accent
Marketing Services, L.L.C.,   a Delaware limited liability company      
Adrenalina LLC,   a Delaware limited liability company       ANOMALY PARTNERS
LLC,   a Delaware limited liability company       ALLISON & PARTNERS LLC,   a
Delaware limited liability company       Attention Partners LLC,   a Delaware
limited liability company       Bruce Mau Design (USA) LLC,   a Delaware limited
liability company       Colle & McVoy LLC,   a Delaware limited liability
company       Colle & McVoy, Inc.,   a Minnesota corporation       COMMUNIFX
PARTNERS LLC,   a Delaware limited liability company       Company C
Communications, Inc.,   a Delaware corporation       Company C CommunIcations
LLC,   a Delaware limited liability company       CONCENTRIC PARTNERS LLC,   a
Delaware limited liability company       Crispin Porter & Bogusky LLC,   a
Delaware limited liability company       Dotglu LLC,   a Delaware limited
liability company

 

Signature Pages to Eighth Amendment to Credit Agreement

 

 

 

 

  EXPECTING PRODUCTIONS, LLC,   a California limited liability company   By:
Hudson and Sunset Media, LLC, its sole member       GUARDIANT WARRANTY, LLC,   a
Delaware limited liability company       Hello Design, LLC,   a California
limited liability company       HL Group Partners LLC,   a Delaware limited
liability company       HUDSON AND SUNSET MEDIA, LLC   (formerly known as Shout
Media LLC),   a California limited liability company       HW ACQUISITION LLC,  
a Delaware limited liability company       INTEGRATED MEDIA SOLUTIONS
PARTNERS LLC,   a Delaware limited liability company       KBP Holdings LLC,   a
Delaware limited liability company       kbs+p atlanta LLC   (formerly known as
Fletcher Martin LLC),   a Delaware limited liability company       Kirshenbaum
Bond Senecal &
Partners LLC (formerly known as Kirshenbaum
Bond & Partners LLC),   a Delaware limited liability company       Kirshenbaum
Bond & Partners West
LLC,   a Delaware limited liability company       KWITTKEN PR LLC,   a Delaware
limited liability company       LAIRD + PARTNERS NEW YORK LLC,   a Delware
limited liability company

 

Signature Pages to Eighth Amendment to Credit Agreement

 

 

 

 

  Margeotes Fertitta Powell LLC,   a Delaware limited liability company      
Maxxcom (USA) Finance Company,   a Delaware corporation       Maxxcom (USA)
Holdings Inc.,   a Delaware corporation       MDC Acquisition Inc.,   a Delaware
Corporation       MDC Corporate (US) Inc.,   a Delaware corporation       MDC
INNOVATION PARTNERS LLC   (d/b/a Spies & Assassins),   a Delaware limited
liability company       MDC Travel, Inc.,   a Delaware corporation       MDC/KBP
Acquisition Inc. (for itself and as   successor-in-interest to Hello Acquisition
Inc.),   a Delaware corporation       MF+P Acquisition Co.,   a Delaware
corporation       Mono Advertising, LLC,   a Delaware limited liability company
      NEW TEAM LLC,   a Delaware limited liability company       Northstar
Research GP LLC,   a Delaware limited liability company       Northstar Research
Holdings USA LP,   a Delaware limited partnership       Northstar Research
Partners (USA)   LLC, a Delaware limited liability company       OUTERACTIVE,
LLC,   a Delaware limited liability company

 

Signature Pages to Eighth Amendment to Credit Agreement

 

 

 

 

  PULSE MARKETING, LLC,   a Delaware limited liability company       Redscout
LLC,   a Delaware limited liability company       RELEVENT PARTNERS LLC,   a
Delaware limited liability company       RJ PALMER PARTNERS LLC,   a Delaware
limited liability company       Skinny NYC LLC,   a Delaware limited liability
company       SLOANE & COMPANY LLC,   a Delaware limited liability company      
Source Marketing LLC,   a New York limited liability company       TargetCom
LLC,   a Delaware limited liability company       TC Acquisition Inc.,   a
Delaware corporation       THE ARSENAL LLC   (formerly known as Team Holdings
LLC),   a Delaware limited liability company       Track 21 LLC,   a Delaware
limited liability company       Traffic Generators, LLC,   a Georgia limited
liability company       TRADE X PARTNERS LLC,   a Delaware limited liability
company       VARICK MEDIA MANAGEMENT LLC,   a Delaware limited liability
company       VitroRobertson LLC,   a Delaware limited liability company

 

Signature Pages to Eighth Amendment to Credit Agreement

 

 

 

 

  Yamamoto Moss Mackenzie, Inc.,   a Delaware corporation       ZG Acquisition
Inc. (for itself and as   successor-in-interest to MDC/CPB Holdings Inc.),   a
Delaware corporation       Zyman Group, LLC,   a Delaware limited liability
company

 

  By: /s/   Name: Mitchell Gendel   Title: Authorized Signatory         By: /s/
  Name: Michael Sabatino   Title: Authorized Signatory

 

Signature Pages to Eighth Amendment to Credit Agreement

 

 

 

 

  ACCUMARK PARTNERS INC. (formerly known as   6 Degrees Integrated
Communications Inc.), an Ontario   corporation       ASHTON POTTER CANADA INC.,
  an Ontario corporation       BOOM MARKETING INC., an Ontario corporation      
HENDERSON BAS, an Ontario general partnership,   by the members of its
management committee       BRUCE MAU DESIGN INC.,   an Ontario corporation      
BRUCE MAU HOLDINGS LTD.,   an Ontario corporation       TREE CITY INC.,   an
Ontario corporation       VERITAS COMMUNICATIONS INC.,   an Ontario corporation
      656712 ONTARIO LIMITED,   an Ontario corporation      

NORTHSTAR RESEARCH HOLDINGS CANADA

INC., an Ontario corporation

      NORTHSTAR RESEARCH PARTNERS INC.,   an Ontario corporation       X
CONNECTIONS INC., an Ontario corporation       STUDIO PICA INC., a federal
company organized
under the laws of Canada       6 DEGREES INTEGRATED   COMMUNICATIONS CORP, an
Ontario   corporation       MAXXCOM (NOVA SCOTIA) CORP.,   a Nova Scotia
corporation       BRYAN MILLS IRADESSO CORP.,   an Ontario corporation

 

Signature Pages to Eighth Amendment to Credit Agreement

 

 

 

 

  KENNA COMMUNICATIONS LP,   an Ontario limited partnership   By: Kenna
Communications GP Inc.     Its general partner       CAPITAL C PARTNERS LP,   an
Ontario limited partnership   By: Capital C Partners GP Inc.     Its general
partner

 

  KENNA COMMUNICATIONS GP INC.,   an Ontario corporation       CAPITAL C
PARTNERS GP INC.,   an Ontario corporation       CRISPIN PORTER + BOGUSKY CANADA
LP,   an Ontario limited partnership   By: Its general partner, MDC Canada GP
Inc.       KBS+P CANADA LP,   an Ontario limited partnership   By: Its general
partner, MDC Canada GP Inc.       COMPUTER COMPOSITION OF CANADA LP,   an
Ontario limited partnership   By: Its general partner, MDC Canada GP Inc.      
MDC CANADA GP INC.,   a corporation incorporated under the laws of Canada

 

  By: /s/   Name: Mitchell Gendel   Title: Authorized Signatory

 

  By: /s/   Name: Michael Sabatino   Title: Authorized Signatory

 

Signature Pages to Eighth Amendment to Credit Agreement

 

 

 

 

  CRISPIN PORTER & BOGUSKY EUROPE AB,   a limited company existing under the
laws of Sweden       By: /s/   Name: Mitchell Gendel   Title: Authorized
Signatory

 

  By: /s/   Name: Michael Sabatino   Title: Authorized Signatory

 

Signature Pages to Eighth Amendment to Credit Agreement

 

 

 

 

  WELLS FARGO CAPITAL FINANCE, LLC,   formerly known as Wells Fargo Foothill,
LLC, as   Agent and as a Lender       By: /s/   Name: Paul G. Chao   Title:
Senior Vice President

 

  JPMorgan Chase Bank, N.A., as a Lender       By: /s/   Name: Michelle Cipriani
  Title: Vice President

 

  Bank of Montreal, as a Lender       By:   Name:   Title:  

 

  Goldman Sachs Lending Partners LLC,
as a Lender       By:     Name:     Title:  

 

Signature Pages to Eighth Amendment to Credit Agreement

 

 

 

